COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00430-CV


IN RE JOHNATHAN EUGENE                                                  RELATOR
COOPER


                                      ----------

                             ORIGINAL PROCEEDING
                           TRIAL COURT NO. CR09-0662

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Relator Johnathan Eugene Cooper filed a petition for writ of mandamus,

contending that the trial court had abused its discretion by refusing to rule on his

postconviction motion for DNA testing. See Tex. Code Crim. Proc. Ann. art.

64.01(a-1) (West Supp. 2016). After we requested a response to the petition, the

trial court granted relator’s motion and ordered the Texas Department of Public

Safety to conduct DNA analysis on certain items. Thus, because relator has

obtained all of the relief that he sought in his mandamus petition, we dismiss the

      1
          See Tex. R. App. P. 47.4.
petition as moot. See In re Brown, No. 02-13-00003-CV, 2013 WL 491931, at *1

(Tex. App.—Fort Worth Feb. 11, 2013, orig. proceeding) (mem. op.); In re

Jackson, No. 01-12-00020-CV, 2012 WL 405707, at *1 (Tex. App.—Houston [1st

Dist.] Feb. 9, 2012, orig. proceeding) (mem. op.) (“Because relator has received

the relief requested in his mandamus petition, we dismiss the petition for writ of

mandamus as moot.”).



                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DELIVERED: December 19, 2016




                                        2